Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natalie Tietcheu on 3/25/2021.

The application has been amended as follows: 


IN THE CLAIMS:


Cancel claims 1-16.


consisting essentially of a butylene glycol/1,2 hexanediol extract of Tuber magnatum obtained by a process of: 
(a)            grinding Tuber magnatum;
(b)            adding water to the grounded Tuber magnatum to make a mixture,
(c)           agitating the mixture by maintaining the temperature from 25ºC to 50ºC,
(d)          filtering the mixture to remove any solid parts of the Tuber magnatum to obtain a Tuber magnatum extract; and
(e) diluting the Tuber magnatum extract in a mixture of 30 % butylene glycol and 2 % 1,2 hexanediol to obtain the oil-in-water emulsion, water-in-oil emulsion or multiple emulsion, butylene glycol/1,2 hexanediol extract of Tuber magnatum;
wherein the Tuber magnatum extract consists essentially of compounds having a molecular weight of less than 60 kDa;



The following is an examiner’s statement of reasons for allowance:    the closest prior art is WO 2016/007461 which teaches a white truffle extract but not the emulsion of white truffle extract as herein claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655